DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending.  Claims 1-10 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Button of claim 5;
Microphones and loudspeakers of claim 7;
Three-dimensional translation drive mechanism of claim 8;
Rotation drive mechanism of claim 8;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
The drawings are objected to because 
reference numbers are missing, e.g. fig 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
#11;
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification lacks reference characters for major critical claimed elements of the invention, e.g. “remote control system”, “console”, “computing terminal device”, including all the elements of fig 1.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“controlled device” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 modifies “the industrial personal computer” which is not considered to be positively recited previously, i.e. it is mentioned in claim 1 simply as the location of where the first control instruction is sent.  Claim 1 should positively recite “the industrial personal “computer” as a part of the claimed invention.
Claim 6 recites “a second camera disposed towards the controlled device via the telecommunication connection”.  It is unclear what “towards … via the telecommunication connection” means in this context.  The term “towards” could indicate general proximity or that the field of view includes a certain element, i.e. the second camera is configured such that the controlled device is in the field of view, but the claim further indicates “via the telecommunication connection” which is unclear what this means.  It will be interpreted as having the controlled device in the field of view.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. US2008/0300458.
For claim 1, Kim discloses a “remote control system (remote control unit 80; fig 13-16; [0047]) for magnetic capsule endoscope, comprising: 
a console (signal receiver 81, joystick 82 comprising the stick and the box base to which the stick is attached, and main controller 83, as part of the remote controller 80; fig 13) comprising a base (the box base to which the stick is attached; and one or more joysticks (stick of joystick 82; fig 13) installed on the base, wherein the one or more joysticks generate a first electrical signal according to a shaking operation ([0053, 0056] describes joystick operations to generate command signals for controlling the robot and ultimately the capsule); 
a computing terminal device (main controller 83; fig 13, 16; [0063]) converts the first electrical signal to a first control instruction and sends the first control instruction (e.g. signal from Kx in robot control signal outputting unit 83-1; fig 16) to an industrial personal computer (robot controller 84 and 2 DOF controller 85; fig 16; [0060-0061]; Industrial personal computer is interpreted to mean any computer capable of transmitting control signals, including controlling the actuation of a robot in a medical or professional setting, considered to be “industrial”, until applicant provides supported explicit structure indicating otherwise.  This interpretation thus includes the surgical robot as described in Kim.  Additionally, Kim discloses “Industrial Applicability” [0077] of their device.) of a controlled device (robot 60; fig 13; [0051]) through a telecommunication connection (signal lines from main controller 83 to robot controller 84 and 2DOF controller 85; fig 16; [0063-0065]), wherein the first control instruction instructs a drive mechanism of the controlled device to drive a magnetic moving component (external permanent magnet 50; fig 13; [0047]) of the controlled device to perform a first motion ([0060] e.g. X axis motion), and the magnetic moving component controls the movement of the magnetic capsule endoscope through a magnetic field of the controlled device when the first motion is performed ([0047])”.
For claim 2, Kim discloses the “remote control system of claim 1, wherein 
the computing terminal device is installed with a remote operation client (main controller 83; fig 16; [0063] whereas the remote operation client is interpreted to mean any computing device, e.g. a controller, capable of generating and transmitting electrical control signals until applicant provides supported explicit to convert the first electrical signal to the first control instruction and to send the first control instruction to the industrial personal computer (robot controller 84 and 2DOF controller 85; fig 16; [0060-0061]) of a controlled device (robot 60; fig 13; [0051]); and wherein 
the industrial personal computer is installed with a server (robot controller 84 and 2DOF controller 85; whereas the server is interpreted to mean any computer capable of transmitting control signals, including controlling the actuation of a robot in a medical or professional setting) corresponding to the remote operation client, and the server converts the first control instruction to a drive signal for controlling the drive mechanism (X, Y, and Z driving motors of robot controller 84 and rotating motors of 2DOF controller 85; fig 16; [0060])”.
For claim 9, Kim discloses the “remote control system of claim 1, wherein the console and the computing terminal device communicate in wired or wireless mode (fig 13, 16; [0047, 0063])”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US2008/0300458 as applied to claim 1 above, and further in view of Lapham US2002/0087232.
For claim 3, 
Kim discloses the “remote control system of claim 1, wherein 
the console further comprises generating a second electrical signal ([0043] describes command signal to cause the capsule to engage in a rolling motion; fig 5) and wherein 
the computing terminal device further converts the second electrical signal to a second control instruction and sends the second control instruction to the controlled device via the telecommunication connection (roll and yaw signals as second and third control instructions generated in the input devices, and sends the command to the 2DOF controller 85; fig 16; [0060-0063]) to control the magnetic moving component to perform a second motion ([0061] describes controlling the roll as the claimed “second motion” of the rotating the external permanent magnet with the angle .PHI., fig 13)”.
Kim does not disclose the touch panel aspects of the claim, specifically, the console further comprises “a touch panel disposed on the base for” generating a second electrical signal “according to a received touch operation”.  Lapham teaches a user input means 20 as a touch-sensitive screen which allows prompts from the operator via the touch-sensitive screen that allows a robot operator to input prompts (as the claimed roll/second motion) and data [0041-0042].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Lapham into the invention of Kim in order to configure the invention of Kim with a touch panel, e.g. as claimed because it provides a manner to simplify the joystick control by removing a degree of freedom in the joysticks or duplicating a degree of freedom on another input (touch screen) which can be controlled by another person, e.g. an instructor or assistant for situations such as training and education of novice operators).
For claim 4, modified Kim discloses the “remote control system of claim 1, wherein 
the console further comprises a touch panel (Lapham: [0041-0042]) disposed on the base for generating a third electrical signal (Kim: [0061]: Yaw command signal) according to a received touch operation; and wherein 
the computing terminal device converts the third electrical signal to a third control instruction and sends the third control instruction to the magnetic capsule endoscope via the telecommunication connection (Kim: Yaw signal as the third signal generated in the input devices, and sends the command to the robot controller 84; fig 16; [0060-0063]) to control the magnetic capsule endoscope to perform specified operations (Kim: [0061] describes controlling yaw motion as a “specified operation”)”.
Claims 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US2008/0300458 as applied to claim 1 above, and further in view of Kawano et al. US2011/0275893.
For claim 5, Kim does not disclose the “remote control system of claim 1, wherein 
the console further comprises a button set on the top of a joystick for generating a fourth electrical signal according to a received press operation; and wherein 
the computing terminal device further converts the fourth electrical signal to a fourth control instruction and sends the fourth control instruction to the magnetic capsule endoscope via the telecommunication connection, and the fourth control instruction controls a first camera of the magnetic capsule endoscope to take images and transmits the images to the computing terminal device via the telecommunication connection”.
Kawano teaches a remote capsule guidance and control system using a joystick having a button 65 on the top of the joystick for image capture (fig 12A, B; [0111]), whereas it has been established that Kim generates and converts command signals to communicate with and control the capsule.  It would have been obvious to 
For claim 8, 
Kim discloses the “remote control system of claim 1, wherein the drive mechanism of the controlled device comprises a three-dimensional translation drive mechanism and a rotation drive mechanism to drive the magnetic moving component to perform three-dimensional translation and rotation respectively ([0053-0057]; fig 16; which discloses there are two control elements, robot controller 84 for the three-dimensional translational driving and the 2 DOF controller for the rotational driving)”.
Kim does not disclose the remote control system as a two joystick configuration, i.e. “wherein the joysticks of the console comprise a first joystick for controlling of the three-dimensional translation drive mechanism and a second joystick for controlling of the rotation drive mechanism, and when a joystick is manipulated to a specified position, the joystick controls the corresponding drive mechanism to drive the magnetic moving component to move in the direction corresponding to the specified position”.
Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US2008/0300458 as applied to claim 1 above, and further in view of Green US6,850,817.
For claim 6, Kim does not disclose the “remote control system of claim 1, wherein the computing terminal device is also connected to a second camera disposed towards the controlled device via the telecommunication connection, and sends the images captured by the second camera to a display terminal device for display”.  
Green teaches providing a cameras (46L and 46R; fig 1) on a remote operating field and displaying the images to a user remote from the operating field (fig 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Green into the invention of Kim in order to configure the remote control system, e.g. as claimed because it allows operation by a user who is not physically required to be at the operating field (fig 1).
For claim 7, Kim does not disclose the “remote control system of claim 1, further comprising: 
a first microphone; 
a first loudspeaker; wherein 
the computing terminal device sends the sound signals received by the first microphone to a second loudspeaker of the controlled device via the telecommunication connection, and the first loudspeaker plays the sound signals obtained by a second microphone of the controlled device”.
Green teaches left and right microphones (82L, 82R; fig 1; 5:39-49) and left and right speakers (88L, 88R; fig 1; 5:39-49), where a first microphone is the left microphone 82L and a first loudspeaker is the right speaker 88R; and conversely, a second microphone is the right microphone 82R and a second loudspeaker is the left speaker 88L.  This allows the sound from the first microphone (82L) to be played on .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US2008/0300458 and further in view of Sonnenrein et al. US8406750 and Kumar et al. US2006/0178559.
For claim 10, 
Kim discloses a “remote control method for magnetic capsule endoscope (remote control unit 80; fig 13-16; [0047]).
Kim does not disclose:
sending a remote control request to an industrial personal computer of a controlled device by manipulating a computing terminal device through a console, or receiving a remote control request sent by the industrial personal computer to the computing terminal device; 
establishing a telecommunication connection between the computing terminal device and the industrial personal computer after the remote control request is agreed;
selecting a current control terminal between the computing terminal device and the industrial personal computer according to a control terminal switch instruction, wherein the control terminal switch instruction is an instruction generated by the computing terminal device according to an operation received by the console, or the control terminal switch instruction is an instruction received by the computing terminal device and sent by the industrial personal computer, and the current control terminal is the control terminal to control the controlled device”.
Sonnenrein teaches establishing a telecommunications line between two computer terminals “on the basis of an external request” through the terminals where the request is agreed upon via an authentication process (4:10-47 with the abstract providing a succinct general description).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Sonnenrein into the invention of Kim in order to configure the remote control system, e.g. as claimed because it allows a control terminal to be physically located at another geographical location from the actual operation site.
Kumar teaches a multi-terminal control system for robotic surgery ([0026]) configured through network communications ([0027]), the particulars of which as Sonnenrein has disclosed, as reading on the details of the selection of a current control terminal.  The system allows selective control of the robotic surgical tools to a desired terminal ([0028-0030]) based on a switching command mechanism ([0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kumar into the invention of modified Kim in order to further configure the remote control system, e.g. as claimed because “a remote surgeon may provide guidance or support to a primary surgeon at a local operating site” (Kumar: [0027]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795            


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795